          Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.1 Page 1 of 13
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                                                                                    OCT 2 4 2019
                                                         Southern District of California
                                                                                                           CLERK US DiSTRIC r COURT
              In the Matter of the Search of                                                            SOUTHERN DI STRIC T OF CALIFORNIA
                                                                        )                               BY                        DEPUTY
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                               Case No.
                                                                        )
  One (1) Alcatel Cell Phone - S/N: 014611008133520                     )
                                                                        )                            19MJ4705
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location) :

  See Attachment A-3.
located in the             Southern                District of              California           , there is now concealed (identify the
person or describe the property to be seized):

 See Attachment B.

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                           Offense Description
        21 USC 952 , 960, & 963                     Importation of a controlled substance; conspiracy to commit the same


          The application is based on these facts:
        See attached affidavit.

           ii Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - ~ - - - ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached shee




                                                                                         Matthew Smith - HSI Special Agent


Sworn to before me and signed in my presence.


Date:        t#   /z,'f/l 1
City and state: San Diego, California                                          Honorable Karen S. Crawford , U.S . Magistrate Judge
                                                                                                Printed name and title
          Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.2 Page 2 of 13




 1                                               AFFIDAVIT
 2              I, Matthew Smith, a Special Agent with the United States Department of Homelan
 3 II Security - Homeland Security Investigations, having been duly sworn, depose and state a
 4 II follows:
 5                                            INTRODUCTION
 6              1.   This affidavit supports an application for a warrant to search the followin
 7 II electronic devices:
 8                           One (1) Samsung Cellular Phone
                             Model Number: Galaxy S9
 9                           IMEI: 353301090255915
                             Target Device #1
10
11                           One ( 1) Blu Cellular Phone
                             Model Number: AO 1OU
12                           IMEI:355893076708881
                             Target Device #2
13
14                           One ( 1) Alcatel Cellular Phone
                             Model Number: 1050A
15                           S/N:014611008133520
                             Target Device #3
16
     11
          collectively, the Target Devices, as described in Attachments A-1, A-2, and A-3.
17
                2.     The Target Devices were seized on October 8, 2019, from Vaness
18
          TACHIQUIN and Carolina VAZQUEZ' possession at the time they were arrested at th
19 II
          Otay Mesa California Port of Entry, for the importation of approximately 26.46 kilogram
2011
          (58.33 pounds) of methamphetamine in violation of Title 21, United States Code
21 11
      Sections 952, 960. At the time of their arrest, TACHIQUIN was the driver of a 2011 silve
22 ..
   ·· Jeep Grand Cherokee bearing California license plate SLT A049. The Target Devices ar
23 II
      currently in the possession of the Department Homeland Security (DHS), Homelan
2411
          Security Investigations, located at 880 Front Street, Ste. 3200, San Diego, CA 92101.
25 ..
                3.     Based on the information below, there is probable cause to believe that a searc
26
          of the Target Devices will produce evidence of the aforementioned crimes, as described i
27 ..
          Attachment B.
28
     Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.3 Page 3 of 13




 1                                   BACKGROUND AND EXPERIENCE
 2              4.    I am a Special Agent (SA) with Homeland Security Investigations (HSI) and
 3 II have been employed by HSI since October of 2018.              My duties include conducting
 4 II investigations regarding the illicit trafficking, importation and distribution of illegal
 5 II substances.      I have successfully completed twelve weeks of the Criminal Investigator
 6 II Training Program (CITP) and fourteen weeks of HSI Special Agent Training (HSI-SAT)
 7 11 both at the Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia. My
 8 II training included the use of cellular and digital telephones, and other electronic devices used
 9 II by narcotics smugglers during their illicit activities. I have received training on how to
1O II conduct investigations regarding narcotics trafficking, violations of U.S. Customs laws, and
11   11   the Controlled Substance Act; as defined within Title 21 of the United States Code. I have
12 II conducted multiple criminal investigations into violations of federal and state law including,
13 II but not limited to, contraband smuggling, narcotics trafficking, and organized criminal
14 II activity. Currently, I am assigned to a money laundering task force.
15 II           5.    Prior to my employment with HSI, I was employed as a full-time sworn
16 II federal agent with the United States Border Patrol since February 2008. I also completed
17 II the United States Border Patrol (USBP) law enforcement training academy, which was
18 II twenty-two weeks of training at FLETC in Artesia, New Mexico.
19 II           6.    Based upon my training and experience as a law enforcement officer, I am
20 II familiar with the ways in which drug smugglers and traffickers conduct their business.
21 II During the course of my duties, I have (a) worked as a case agent, directing specific drug-
22 II related investigations; (b) worked as a surveillance agent who observed and recorded
23 II movements of individuals suspected of trafficking drugs; ( c) participated in the execution
24 II of search warrants related to drug investigations; (d) initiated and executed numerous arrests
25 II for drug-related offenses, including possession with the intent to distribute; and
26 II (e) interviewed criminal defendants, witnesses, and informants in furtherance of
2711 investigations into the illegal smuggling and trafficking of controlled substances. Through
28
                                                     2
     Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.4 Page 4 of 13




 1 11 these duties, I have gained a working knowledge and insight into the operational habits of
 2 11 drug smugglers, traffickers and those associated with the drug subculture.
 3         7.    Through the course of my training, investigations, and conversations with
 4 11 other law enforcement personnel, I am aware that it is a common practice for narcotics
 5 II smugglers to work in concert with other individuals and to do so by utilizing cellular
 6 11 telephones to maintain communications with co-conspirators in order to further their
 7 II criminal activities. This is particularly true in cases involving distributional quantities of
 8 II hard narcotics, such as cocaine, heroin, and methamphetamine. Typically, load drivers
 9 11 smuggling narcotics across the border from Mexico into the United States are in telephonic
10 II contact with co-conspirators immediately prior to and following the crossing of the load
11 II vehicle, at which time they receive instructions on how to cross and where and when to
12 II deliver the controlled substances. Narcotics smugglers and their organizations use cellular
13 11 telephones, in part, because these individuals believe law enforcement is unable to track the
14 11 phone numbers of calls placed to and from cellular telephones.
15         8.    Based upon my training and experience and consultations with law

16 enforcement officers experienced in drug smuggling and trafficking investigations, and all
17 the facts and opinions set forth in this affidavit, I submit the following:
18
                  a.    Drug smugglers will use cellular telephones because they are mobile
19
                        and they have instant access to telephone calls, text, web, and voice
20                      messages;
21
                 b.     Drug smugglers will use cellular telephones because they are able to
22                      actively monitor the progress of their illegal cargo while the
                        conveyance is in transit;
23
24                C.    Drug smugglers and their accomplices will use cellular telephones
                        because they can easily arrange and/or determine what time their
25
                        illegal cargo will arrive at predetermined locations;
26
                  d.    Drug smugglers will use cellular telephones to direct drivers to
27
                        synchronize an exact drop off and/or pick up time of their illegal
28
                                                   3
        Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.5 Page 5 of 13



                                    cargo;
 1
 2                     e.           Drug smugglers will use cellular telephones to notify or warn their
                                    accomplices of law enforcement activity to include the presence and
 3
                                    posture of marked and unmarked units, as well as the operational status
 4                                  of checkpoints and border crossings; and
 5
                       f.           The use of cellular telephones by smugglers tends to generate evidence
 6                                  that is stored on the cellular telephones, including, but not limited to
                                    emails, text messages, photographs, audio files, call logs, address book
 7
                                    entries, IP addresses, social network data, and location data.
 8
                9.     Subscriber Identity Module (SIM) Cards also known as subscriber identity
 9
     II modules are smart cards that store data for cellular telephone subscribers. Such data includes
10
        user identity, location and phone number, network authorization data, personal security
11 II                           .                                                   .
        keys, contact hsts and stored text messages. Much of the evidence generated by a
12
        smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
13
     ·· utilized in connection with that telephone.
14
                 10.   In preparing this affidavit, I have conferred with other agents and law
15
        enforcement personnel who are experienced in the area of narcotics investigations, and the
16 II
        opinions stated below are shared by them. Further, I have personal knowledge of the
17
     II following facts, or have had them related to me by persons mentioned in this affidavit. This
18
        statement is made in support of an application for a warrant to search a cellular telephone
19
        that is believed to contain evidence of violations of 21 U.S.C. §§ 952, 960, & 963.
20
                 11.   Because this affidavit is being submitted for the limited purpose of establishing
21
     "probable cause to obtain a search warrant, it does not contain all of the information known
22
     II to   federal agents regarding this investigation. Instead, it contains only those facts believed
23
     II to   be necessary to establish probable cause. In addition, information contained in this
2411
        affidavit is based upon reviews of official reports and records, upon conversations with
25 II                       .                                       .
        other HSI Special Agents, and my personal observat10ns and knowledge. When the contents
2611
        of documents or statements of others are reported herein, they are reported in substance and
27
     '' in part unless otherwise indicated.
28
                                                             4
        Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.6 Page 6 of 13




 1                             FACTS SUPPORTING PROBABLE CAUSE
 2            12.   On October 8, 2019, at approximately 7:50 p.m., Vanessa TACHIQUIN
 3 II (TACHIQUIN), a United States citizen, attempted to enter the United States from the
 4 II Republic of Mexico via the Otay Mesa California Port of Entry. TACHIQUIN was the
 5 II driver of a 2011 grey Jeep Patriot bearing California license plates 8LTA049 (Subject
 611 Vehicle).      TACHIQUIN was accompanied by Carolina VAZQUEZ, a legal pennant
 711 resident of the United States, and VAZQUEZ' minor child.
 8 II         13.   In the pre-primary inspection area, TACHIQUIN and VAZQUEZ provided the
 9 II Customs and Border Protection Officer (CBPO) with two negative declarations. While
10 II speaking with TACHIQUIN, the CBPO noticed what he perceived to be nervous behavior.
11 II For example, the CBPO noticed TACHIQUIN's hands were shaking and she appeared to
1211 be avoiding eye contact with him during questioning. TACHIQUIN stated that she was the
13 II registered owner of the Subject Vehicle and provided the CBPO with the registration slip.
1411          14.   During the primary inspection, a Narcotics and Human Detection Dog alerted
15 II to the Subject Vehicle. The Subject Vehicle was sent to secondary inspection.
16            15.   During a secondary inspection, CBPOs conducted an X-Ray scan of the
17 II Subject Vehicle. The scan revealed visible anomalies throughout the roof and quarter
18 11 panels.
19 II         16.    CBPOs then found and removed a total of fifty (50) vacuum sealed packages
20 concealed within the Subject Vehicle's roof and quarter panels. The contents of the
21      packages field-tested positive for methamphetamine and weighed approximately 26.46 kgs

22 (58.33 pounds). CBPOs placed TACHIQUIN and VAZQUEZ under arrest for violations
23 of Title 21 U.S. Code sections 952 & 960.
24            17.    Homeland Security Investigations Special Agents (SAs) collected Target

25 Device #1 from TACHIQUIN's property basket, and Target Device #2 and Target Device
26 #3 from VAZQUEZ' property basket.
              18.   TACHIQUIN waived her Miranda rights and elected to provide a statement.
27
        In summary, TACHIQUIN stated that she is the sole owner of the Subject Vehicle and
28
                                                  5
      Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.7 Page 7 of 13




 1 II doesn't allow anyone else to drive it. TACHIQUIN also stated that in the approximate
 2 II month that she has owned the Subject Vehicle no mechanical work has been performed.
 3 II One the day of her arrest, TACHIQUIN was going to the United States with VAZQUEZ
 4 to go shopping at the Walmart on Areo Drive, in San Diego, California. After shopping,

 5 TACHIQUIN was going to drop VAZQUEZ off at the Greyhound bus station so she
 6 [VAZQUEZ] could travel north to visit her uncle. When SA Smith explained to
      TACHIQUIN that a large amount of methamphetamine was discovered hidden throughout
 7
      the Subject Vehicle, she said "I don't even know what that is." TACHIQUIN added that
 8
      she had no idea how the drugs got into her vehicle. TACHIQUIN was allowed to place a
 911
      call utilizing Target Device #1. She successfully entered her password and began placing
10 II
      a phone call to the recipient of her choosing. After the call failed to connect, TACHIQUIN
1111
      quickly powered the phone off.
t2
            19.   VAZQUEZ also waived her Miranda rights and elected to provide a
13
     II statement. In summary, VAZQUEZ stated that she is a long-time friend of TACHIQUIN
 4
l II and was traveling to the United States to go shopping with TACHIQUIN. VAZQUEZ
15
   II mentioned sending a text message to TACHIQUIN prior to leaving for the border, asking
16 her [TACHIQUIN] what time to arrive at the house. Around 7 :00 PM, they began traveling
17 north toward the border. VAZQUEZ believed that they were going to the Walmart on
18 Palm Street, in San Diego, California. VAZQUEZ stated that after they were done

19 shopping, her and TACHIQUIN were returning straight to Mexico because VAZQUEZ'
20 father is sick and had recently fallen. During a follow-up interview, VAZQUEZ signed a
21 voluntary consent form allowing the search of Target Device #2 and Target Device #3.
22 II During the search of Target Device #2, which belonged to VAZQUEZ, SAs asked
23 II VAZQUEZ where the text messages that she mentioned sending to TACHIQUIN were
24 II located. VAZQUEZ stated that they were there, but she had erased them. VAZQUEZ also
25 stated that her phone wasn't working well because she dropped it, adding that messages
26 don't always stay on the phone and are sometimes all-together not received. 1

27    1
       Although VAZQUEZ stated that she had deleted the text message to TACHIQUIN, SAs
28 II noticed that multiple text messages to other recipients existed on the cell phone.
                                                   6
     Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.8 Page 8 of 13




 1           20.   Based upon my experience and training, and all the facts and opinions set forth
 2 II in this Affidavit, there is probable cause to believe that the Target Devices contain
 3 evidence of violations of21 U.S.C. §§ 952,960 & 963, including communications, records,

 4 or data, including but not limited to emails, text messages, other social messaging
 5 applications (such as WhatsApp or Facebook) photographs, audio files, videos, or location
     data:
 6
 7                 a.    tending to indicate efforts to import methamphetamine, cocaine or some
                         other federally controlled substance from Mexico into the United States;
 8
                   b.    tending to identify accounts, facilities, storage devices, and/or
 9                       services-such as email addresses, IP addresses, and phone numbers-
10                       used to facilitate the importation of methamphetamine or some other
                         federally controlled substance from Mexico into the United States;
11
12                 C.    tending to identify co-conspirators, criminal associates, or others
                         involved in importation of methamphetamine or some other federally
13                       controlled substance from Mexico into the United States;
14
                   d.    tending to identify travel to or presence at locations involved in the
15                       importation of methamphetamine or some other federally controlled
16                       substance from Mexico into the United States;

17                 e.    tending to identify the user of, or persons with control over or access to,
18                       the Target Devices; and/or

19                 f.    tending to place in context, identify the creator or recipient of, or
                         establish the time of creation or receipt of communications, records, or
20                       data involved in the activities described above.
21           21.   Based upon my experience and investigation in this case, I believe that
22 TACHIQUIN and VAZQUEZ were involved in narcotics smuggling activities. Based upon
23 my experience and training, consultation with other law enforcement officers experienced
24 in narcotics trafficking investigations, and all the facts and opinions set forth in this
25 affidavit, I believe that information relevant to the narcotics smuggling activities of
26 TACHIQUIN and VAZQUEZ, such as telephone numbers, made and received calls, contact
27 names, electronic mail (e-mail) addresses, appointment dates, messages, pictures and other
28
                                                   7
          Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.9 Page 9 of 13




 1 11 digital information are stored in the memory of the Target Devices.
 2              22.   Finally, drug conspiracies require detailed and intricate planning to
 3 11 successfully evade detection by law enforcement. In my professional training and
 4 11 experience, this requires planning and coordination in the days and weeks and often months
 5 II prior to the event. Additionally, co-conspirators are often unaware of the subject's arrest
 6 II and will continue to attempt to communicate with the subject after the arrest to determine
 7 11 the whereabouts of their valuable cargo. A law enforcement database check revealed
 8 II TACHIQUIN was associated with the Subject Vehicle approximately twelve (12)
 9 II occasions beginning on September 5, 2019, up to and including October 8, 2019. Based
1O 11 on my training and experience, individuals involved in drug trafficking and other criminal
11 II activity are often involved for weeks and months prior to the day of their arrest. Given
12 11 those facts, I respectfully request permission . to search the Target Devices, for data
13 II beginning on August 1, 2019, up to and including October 9, 2019.
14 II                                      METHODOLOGY
15              23.   It is not possible to determine, merely by knowing the cellular/mobile
16 II telephone's make, model and serial number, the nature and types of services to which the
17 II device is subscribed, and the nature of the data stored on the device. Cellular/mobile devices
18 11 today can be simple cellular telephones and text message devices, can include cameras, can
19 II serve as personal digital assistants and have functions such as calendars and full address
20 II books and can be mini-computers allowing for electronic mail services, web services and
21   11   rudimentary word processing. An increasing number of cellular/mobile service providers
22 11 now allow for their subscribers to access their device over the internet and remotely destroy
23 II all of the data contained on the device. For that reason, the device may only be powered in
24 II a secure environment or, if possible, started in "flight mode" which disables access to the
25 II network. Unlike typical computers, many cellular/mobile telephones do not have hard
26 II drives or hard drive equivalents and store information in volatile memory within the device
27 II or in memory cards inserted into the device. Current technology provides some solutions
28 11 for acquiring some of the data stored in some cellular/mobile telephone models using
                                                    8
     Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.10 Page 10 of 13




 1 11 forensic hardware and software. Even if some of the stored information on the device may
 2 II be acquired forensically, not all of the data subject to seizure may be so acquired. For
 3 II devices that are not subject to forensic data acquisition or that have potentially relevant data
 4 11 stored that is not subject to such acquisition, the examiner must inspect the device manually
 5 II and record the process and the results using digital photography. This process is time and
 6 II labor intensive and may take weeks or longer.
 7 II      24.    Following the issuance of this warrant, I will collect the subject cellular/mobile
 8 11 telephone and subject it to analysis. All forensic analysis of the data contained within the
 9 II telephone and its memory card(s) will employ search protocols directed exclusively to the
1O 11 identification and extraction of data within the scope of this warrant.
11 II      25.    Based on the foregoing, identifying and extracting data subject to seizure
12 11 pursuant to this warrant may require a range of data analysis techniques, including manual
13 II review, and, consequently, may take weeks or months. The personnel conducting the
14 II identification and extraction of data will complete the analysis within ninety (90) days,
15 11 absent further application to this court.
16                                           CONCLUSION
17         26.    Based on all of the facts and circumstances described above, there is probable
18 II cause to conclude that TACHIQUIN used Target Device #1 and VAZQUEZ used Target
19 II Device #2 and Target Device #3 to facilitate violations of Title 21, United States Code,
20 II Sections 952, 960, & 963.
21 II      27.    Because the Target Devices were promptly seized during the investigation of
22 II TACHIQUIN and VAZQUEZ' trafficking activities, and has been securely stored, there is
23 II probable cause to believe that evidence of illegal activities committed by TACHIQUIN
2411 and VAZQUEZ continues to exist on the Target Devices. As stated above, I believe that
25 II the date range for this search is from August 1, 2019 up to and including October 9, 2019.
26         28.    THEREFORE, I request that the court issue a warrant authorizing law
27 enforcement agents and/or other federal and state law enforcement officers to search the

28
                                                    9
     Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.11 Page 11 of 13




 111 items described in Attachment A-1, A-2, and A-3, and the seizure of items listed in
 211 Attachment B, using the methodology described above.
 3
 4         I swear the foregoing is true and correct to the best of my knowledge and belief.
 5
 6
                                                       ~ at(tW!i~ ,,
                                                            :hew Sfuith
 7
                                                        Special Agent
 8                                                      Homeland Security Investigations
 9
10
11
12
13
      Honorable Karen S .Crawford
14 II United States Magistrate Judge
15
16

17
18
19
20
21
22
23
24
25
26
27
28
                                                 10
Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.12 Page 12 of 13



                                 ATTACHMENT A-3

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

One (1) Alcatel Cellular Phone
Model Number: 1050A
S/N:014611008133520
(Target Device #3)

Target Device #3 is currently in the possession of Department Homeland Security
(DHS), Homeland Security Investigations (HSI) evidence room, located at 880 Front
Street, Ste. 3200 San Diego, CA 92101.
Case 3:19-mj-04705-KSC Document 1 Filed 10/24/19 PageID.13 Page 13 of 13



                                 ATTACHMENT B

                               ITEMS TO BE SEIZED

       Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for
evidence described below. The seizure and search of the cellular/mobile telephone shall
follow the search methodology described in the attached affidavit submitted in support
of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of August 1, 2019, up to and including October 9, 2019:

             a.    tending to indicate efforts to import methamphetamine or some other
                   federally controlled substance from Mexico into the United States;

             b.    tending to identify accounts, facilities, storage devices, and/or
                   services-such as email addresses, IP addresses, and phone numbers-
                   used to facilitate the importation of methamphetamine or some other
                   federally controlled substance from Mexico into the United States;

             c.    tending to identify co-conspirators, criminal associates, or others
                   involved in the importation of methamphetamine or some other
                   federally controlled substance from Mexico into the United States;

             d.    tending to identify travel to or presence at locations involved in the
                   importation of methamphetamine or some other federally controlled
                   substance from Mexico into the United States;

             e.    tending to identify the user of, or persons with control over or access to,
                   the Target Devices; and/or

             f.    tending to place in context, identify the creator or recipient of, or
                   establish the time of creation or receipt of communications, records, or
                   data involved in the activities described above,

which are evidence of violations of Title 21, United States Code, Sections 952, 960, &
963; Importation of a Controlled Substance and Conspiracy to Commit the same.
